The principal is liableciviliter not only for the authorized acts of its agents but likewise for those acts which he does in the exercise of the powers *Page 60 
conferred on him — Reynolds v. Witte, 13 S.C. 5; Skipper
v. Mfg. Co., 58 S.C. 143. When the conductor told the plaintiff to go into the cab of the material train, he was in the exercise of his duties as conductor, and the defendant is responsible for his acts. The plaintiff is of tender years, he went to the railroad train for a lawful purpose and entered the cab by permission of the conductor. Under these circumstances he was not a trespasser — Sims v. Steadman, 62 S.C. 300. I, therefore, dissent.